Citation Nr: 9901505	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a lumbar laminectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1959.  

When this matter was previously before the Board of Veterans 
Appeals (Board) in June 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  Following the 
requested development, the RO in May 1998 continued its 
previous denial of a rating in excess of 10 percent for the 
service-connected low back disability.  The case is now 
before the Board for final appellate consideration.

The veterans claim for a total rating based on individual 
unemployability was denied by the RO in September 1998. 
Although the veteran was advised of this decision and his 
right to appeal, this issue is not in appellate status and 
thus is not before the Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected residuals of a lumbar laminectomy 
are manifested by moderate recurring attacks of 
intervertebral disc syndrome with moderate limitation of 
lumbar spine motion; the laminectomy scar is well healed and 
is not shown to be otherwise symptomatic or to limit the 
function of the low back.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals of a 
lumbar laminectomy have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Except as may be noted 
below, the Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. at 58.  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

The service medical records show that the veteran sustained a 
lifting injury to his low back, which became intermittently 
symptomatic with episodes of low back pain for years 
following the initial injury.  A herniated nucleus pulposus 
at L5-S1 was eventually diagnosed, and in August 1958, he 
underwent surgical exploration of the L4-5 and L5-S1 right 
interspaces with excision of the herniated disc at L5-S1 on 
the right.  The veteran recovered well, and on his separation 
examination in March 1959, the surgery was noted and said to 
have produced satisfactory results.  

On examination by VA in October 1959, an operative vertical 
scar in the midline of the lumbosacral region was described 
which measured five inches in length by one-quarter inch in 
width at its widest portion.  The postoperative scar was 
found to be well healed, nonadherent and nontender.  There 
was some soreness in the lower back on straight leg raising, 
but the examination was otherwise unremarkable.  By a rating 
decision dated in November 1959, service connection was 
granted for a postoperative laminectomy scar, and a 
noncompensable rating was assigned under Diagnostic Code 5293 
of the rating schedule, effective from separation.  

The veteran filed a reopened claim for an increased rating in 
July 1993.  Following VA examination, the RO in June 1994 
granted a 10 percent evaluation, effective from the date of 
receipt of the reopened claim.  In his substantive appeal and 
in his November 1994 hearing testimony, the veteran maintains 
that his laminectomy residuals are more severely disabling 
than currently evaluated.  He essentially contends that he 
has radiating pain to the right leg that now affects both 
legs.  He claims that his legs get numb at night and that he 
experiences weakness in both legs.  He states that his pain 
pills do not seem to help and that it feels as though his 
back is not supporting his legs.  

Analysis

Under Code 5292, slight limitation of motion of the lumbar 
segment of the spine warrants a 10 percent evaluation; a 20 
percent evaluation requires moderate limitation of motion.  A 
40 percent evaluation is warranted where severe limitation of 
motion is shown.  38 C.F.R. § 4.71a, Code 5292.  

Under Code 5293, a noncompensable evaluation is warranted for 
intervertebral disc syndrome which is cured by surgery.  A 10 
percent evaluation requires mild intervertebral disc 
syndrome.  A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Code 5293.  

After a careful consideration of the evidence of record, the 
Board concludes that a 20 percent rating for the service-
connected low back disability is warranted.  The record shows 
that on VA examination in December 1997, the veteran had 
forward flexion of the lumbar spine to 50 degrees; backward 
extension to 10 degrees; lateroflexion to 20 degrees, 
bilaterally; and rotation to 30 degrees, bilaterally.  This 
represents moderate limitation of motion of the lumbar spine 
warranting a 20 percent evaluation under Code 5292.  A higher 
evaluation under that diagnostic code is not warranted 
because the examiner noted that there was no pain on movement 
of the lumbar spine in all planes of excursion.  Thus, there 
is no objective evidence of pain on range of motion of the 
veterans lumbar spine such as to implicate the provisions of 
38 C.F.R. § 4.40, which require that functional loss due to 
pain be supported by adequate pathology and be evidenced by 
the visible behavior of the claimant.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997); see DeLuca v. Brown, 8 Vet. App. 
202, 207 (1995) (functional loss due to excess fatigability 
under 38 C.F.R. § 4.45 should be measured, if feasible, in 
additional loss of motion of the affected joint).  

A 20 percent evaluation would also be warranted under Code 
5293 for moderate intervertebral disc syndrome with recurring 
attacks, in light of the opinion of the examiner in December 
1997 that the veteran had tenderness over the distal end of 
the lumbar vertebra, as well as slight paravertebral 
tenderness.  The examiner was also of the opinion that pain 
significantly limited the veterans functional ability during 
flare-ups, but in light of the absence of pain on motion of 
the lumbar spine, this finding seems more consistent with the 
criteria for a 20 percent evaluation under Diagnostic Code 
5293 of recurring attacks of intervertebral disc syndrome.  
It was reported that the veteran was able to do normal 
activities around the house such as sweeping, mopping, and 
doing the dishes, except when he had a flare-up of back pain.  
The Board concludes that the neurologic findings on recent 
examinations do not support the next higher rating, as they 
are not shown to be significantly disabling.  Indeed, when 
the veteran was examined in March 1994, the examiner found no 
neurologic involvement, although he diagnosed low back pain.  
He also diagnosed symptomatic osteoarthritis of the lumbar 
spine.  When examined in December 1997, the veteran had 
nearly full motor strength in the lower extremities and 
sensation was intact.  Although it was reported that he had 
difficulty walking on his toes and heels and had difficulty 
arising from his chair - using his hands to push himself up - 
it is apparent that his weight played a significant role in 
this aspect of his impairment.  When examined in March 1994, 
the veterans height was 70 inches, and he weighed 295 
pounds.  The diagnoses included profound obesity.  When he 
was examined in December 1997, his height was measured as 71 
inches, and he weighed 305 pounds.  He was said by the 
examiner to be morbidly obese, although he could still squat 
to 170 degrees.  It is reasonably inferable that his ability 
to arise from a chair or to go down stairs is compromised not 
only by his service-connected low back disability but also by 
his obesity.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  In this respect, 
the Board does not find the veterans contentions, including 
his sworn testimony, wholly convincing.  The Board notes that 
when the veteran was examined in March 1994, he had normal 
back musculature and did not have any postural abnormalities 
or fixed deformities of the spine.  X-rays of the lumbosacral 
spine showed osteophytes and narrowing of the disc spaces of 
L4-5 and L5-S1, which the radiologist attributed to 
degenerative joint disease.  The Board finds that the 
veterans service-connected low back disability is not 
manifested by symptomatology that more nearly approximates 
the criteria required for a 40 percent evaluation under 
Diagnostic Code 5293.  38 C.F.R. § 4.7.  

Thus, although the service-connected low back disorder could 
be rated under Code 5292 or Code 5293, the rule against 
pyramiding precludes the use of multiple diagnostic codes in 
order to artificially inflate the service-connected 
evaluation.  38 C.F.R. § 4.14 (1998).  Rather, the diagnostic 
code is applied that best reflects the overall disability 
picture shown for the specific anatomical part involved.  The 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that the 20 
percent evaluation now assigned under Code 5293 accurately 
reflects the actual degree of functional impairment 
demonstrated as a result of the service-connected disability.  
38 C.F.R. §§ 4.10, 4.40.  As the rating now assigned 
coordinates with the degree of functional impairment actually 
shown, the Board is of the opinion that the provisions of 38 
C.F.R. § 4.21 (1998) have been complied with in this case.  

The Board is also of the opinion that a separate compensable 
evaluation for the postoperative scar of the lumbar spine is 
not warranted because the scar is not shown to be painful or 
tender on objective demonstration, nor is it shown to be 
ulcerative or otherwise infected.  Moreover, the surgical 
scar does not appear to be adherent and to result in 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805 (1998).  Although there was 
tenderness on recent examination over the distal end of the 
vertebra in the lumbar region, this finding was not specific 
as to the surgical scar, and prior examination findings have 
been essentially consistent as to the absence of any 
objective evidence of a symptomatic or adherent surgical 
scar.  The veteran himself complained only that it was sore 
in the area of the surgery.  The Board therefore concludes 
that a separate compensable rating for the surgical scar 
under the holding of the Court of Veterans Appeals in Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), is not warranted.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran last worked as a carpet 
layer in 1977, when he retired. Further, it is not shown that 
the disability in question has required the veterans recent 
hospitalization for treatment.  Based on this information, 
the Board finds that the RO did not err in failing to refer 
this claim to the Director of the Compensation and Pension 
Service for an initial determination.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).


ORDER

A 20 percent evaluation is granted for residuals of a lumbar 
laminectomy, subject to controlling regulations governing the 
payment of monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  

- 2 -
